Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed September 06, 2022 in response to the Office Action of May 04, 2022 is acknowledged and has been entered.  Claims 4-7, 12-17, 21-29, 31-32, 34-46, 48-54, 58-87, and 89-142 have been cancelled. Claims 1, 8-11, 18-20, 33, 47, 55-56 and 88  and 143 have been amended. New claims 143-149 have been added.  
2.	Claims 1-3, 8-11, 18-20, 30, 33 and 143-149 are pending.  Given their amendment to depend from claim 1,  claims 47, 55-57 and 88 are rejoined for examination. 
3.	Claims 1-3, 8-11, 18-20, 30, 33 and 143-149 are currently being examined.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-3, 11, 18-19, 33, 47, 55, 88, and 143-145 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346326 (Bot et al. Dec. 1, 2016), “Bot” in view Turtle et al. (Science Translational Medicine Sep. 7, 2016,  8 (355ra116): 1-12 and Supplementary Materials), “Turtle”.
Bot teaches a method of treating a patient having a tumor comprising administering to the patient cyclophosphamide and of fludarabine prior to administering to the patient a therapeutically effective amount of engineered chimeric antigen receptor T ("CAR T") cells.  See abstract, ¶¶ 0015 and 0021, claims 114 and 131 and Examples 1 and 3. 
Bot teaches treating human patients with Non-Hodgkin’s lymphoma (NHL), diffuse large B cell lymphoma (DLBCL), chronic lymphocytic leukemia (CLL), primary mediastinal large B cell lymphoma (PMBCL),  and follicular lymphoma (FL) that were refractory to the last line of therapy with anti-CD19 CAR T-cells.  See ¶¶ 00056, 0076, 0187 and 0189, Examples 1 and 3, and Tables 1-3.   
 Bot teaches that the overall response rate was 76%, including complete and partial responses.  See ¶ [0223].   Bot teaches that subjects with refractory DLBCL/PMBCL 65% had a response rate. See ¶ [0225].   Bot teaches that subjects with CLL an 86% response rate.  See ¶ [0226].  Bot teaches that subjects with indolent NHL a 100% response rate.  See ¶ [0227] and Table 3.
Bot teaches that the CAR comprises a CD3zeta domain.  See ¶¶ [0015]-[0022] and [0148] and Figure 1. 
Bot teaches that the CAR can comprise the co-stimulatory signaling region of 4-1BB.  See ¶¶ [0147].  ¶
Bot teaches treating with allogenic T-cells. See ¶¶ 0014, 0055, 0073, 0106 and 0142.
The T-cells of Bot do not express a safety switch. 
Bot teaches treating with about 108  or 210 X106 T-cells and other T cell amounts.  See ¶¶ 00155-0156, Example 1, and Table 2. 
Bot teaches that the dose in Group 3 was 2x106 cells/kg.  See ¶ [0230].  
Bot teaches treating with multiple doses.  See ¶¶ 0066 and 0213. 
Bot teaches subjects who achieved a PR or CR can receive a second course of conditioning chemotherapy and KTE-C19 if their disease subsequently progresses.  See ¶ 0265.
Bot teaches after completing KTE-C19 infusion and being discharged from the hospital (typically on Day 8), all subjects will be followed in the post-treatment assessment period. Counting from day 0 (KTE-C19 infusion), subjects will return to the clinic at week 2, week 4 (+ 3 days), month 2 (+ 1 week), and month 3 (+ 1 week). See ¶ 0267.
Bot teaches administering single, “unit”, doses. See Example 1, ¶¶ 0214-0216.
Bot does not specifically perform treating a relapsed or refractory NHL with an anti-CD19 CAR allogeneic T cell comprising 4-1BB and CD3 zeta domains. 
Turtle teaches treating relapsed and/or refractory B-cell non-Hodgkin’s lymphoma after cyclophosphamide and/or fludarabine lymphodepletion with CD19 CAR-T cells.  See abstract, Patient characteristics-p. 2, and Table 1. 
Turtle teaches that the CD19 CAR comprises a 4-1BB costimulatory domain and a CD3 signaling domain.  See T cell subset selection and CD19 CAR-T cell manufacturing, pp. 9-10.
Turtle teaches that treatment of relapsed and/or refractory NHL with CD19 CAR after lymphodepletion had an overall response rate of 72% and a complete remission rate of 64%.  See abstract and Table 1. 
Turtle teaches three of four patients with persistent disease received a second CAR-T cell infusion and had evidence of further tumor regression.  See p. 4-right column and Fig. S4. 
Turtle teaches administering single “unit” doses of the CAR-T therapy.  See p. 10-Lymphodepletion chemotherapy and CAR-T cell infusion.  
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Bot and Turtle and use a CD19 CAR comprising a 4-1BB costimulatory domain and a CD3 in an allogenic T-cell  to treat a relapsed or refractory non-Hodgkin’s lymphoma at a dose of about 120 X 106 cells because both  Bot and  Turtle teach treating relapsed and/or refractory non-Hodgkin’s lymphoma after cyclophosphamide and fludarabine lymphodepletion with CD 19 CAR allogeneic T-cells is an effective treatment,  Bot teaches that the CAR can comprise the co-stimulatory signaling region of 4-1BB in addition to a CD3 signaling domain, Bot teaches treating with about 108  or 210 X106 T-cells, and Turtle teaches that the CD19 CAR comprising a 4-1BB costimulatory domain and a CD3 signaling domain is effective at treating relapsed and/or refractory non-Hodgkin’s lymphoma.  One would have been motivated to administer a second dose of allogenic CD19 CAR  T-cells about 30 or more days after the first dose  because Bot teaches assessing the patients at week 2, week 4 (+ 3 days), and month 2 (+1 week)  and administering a second dose if the disease subsequently progresses and Turtle teaches three of four patients with persistent disease received a second CAR-T cell infusion and had evidence of further tumor regression.  Thus, if disease progression is detected before or around 30 days, then one would have been motivated to administer a second course of therapy to cause further tumor regression.   Given that effectiveness of the CD19 CAR comprising a 4-1BB costimulatory domain and a CD3 signaling domain of Turtle, one of skill in the art would have been motivated with a reasonable expectation of success to use the CD19 CAR of Turtle in the methods of Bot for treating relapsed and/or refractory non-Hodgkin’s lymphoma. 
Response to Arguments
5. 	Applicant argues that the amended and new claims submitted herewith recite administration of “at least one unit dose of allogeneic chimeric antigen receptor (CAR)-T cells (CAR-T cells)” “wherein the at least one unit dose is about 120x106 cells/dose.” Thus, the claims recite a method of treating a subject ... comprising administering to the subject a unit dose of about 120x106  cells/dose, i.e., a flat dose independent of weight. The cited references, alone or in combination, do not teach or suggest administering about 120x106 cells to a patient, independent of weight.
Applicant argues that specifically, both the cited Bot and Turtle references primarily teach dosing based on a patient’s weight. For example, Bot in paragraphs [0155]-[0156] discloses laundry lists of weight- based dosing. For instance, paragraph [0155] states:

    PNG
    media_image1.png
    282
    654
    media_image1.png
    Greyscale

Applicant argues that these disclosures of weight-based dosing would not have rendered obvious the claimed specific unit dose of about 120x106 cells/dose, independent of weight, because each patient will likely have different weight and require a different final dose for infusion.
Applicant argues that even in limited examples where the dosing amounts are not specifically disclosed in the context of weight, Bot does not render the claimed specific unit dose of about 120x106 cells/dose obvious. For instance, in the same paragraph [0155], Bot states:

    PNG
    media_image2.png
    170
    657
    media_image2.png
    Greyscale

Applicant argues that similarly, Turtle at page 10 (left-hand column, paragraph headed “Lymphodepletion. . .”) states that they administered CAR-T cells “at or as close as possible to one of three cell dose levels (2 x 105 EGFRt* cells/kg, 2 x 106 EGFRt* cells/kg, and 2 x 107 EGFRt* cells/kg) (Table 1).” One of skilled in the art would have understood that Turtle’s doses are determined based on weight. Bot and Turtle therefore do not disclose or render obvious the claim-recited administration of a unit dose of 120x106 cells/dose, i.e., a flat dose independent of weight.
Applicant argues that at least because Bot and Turtle, alone or in combination, do not teach or suggest administering to a patient at least one unit dose of about 120x106 CAR-T cells/dose, as all of the pending claims recite, Applicant respectfully requests that the rejection of the claims as obvious over Bot and Turtle be withdrawn. 

Applicant's arguments have been considered but have not been found persuasive. Although Bot teaches administering doses on a per weight basis, the amount of cells to be administered in a single dose can be determined based on a patient’s weight prior to administration of the CAR-T cell dose.  Additionally, Bot teaches treating with about 108  or 210 X106 T-cell, which are about 120x106 CAR-T cells/dose because a unit dose of about 120x106 cells/dose is not limited by the teachings of the claims or the specification.  See ¶¶ 00155-0156, Example 1, and Table 2.  One of skill in the art could have readily modified the doses taught by Bot and Turtle so that the most effective and least toxic dose was administered based on the patient’s characteristics like weight.   Optimum suitable doses may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II).  Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons previously set forth and above.

6.	Claims 8-10, 20, 30, 56, 57, and 146-149 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346326 (Bot et al. Dec. 1, 2016), “Bot” in view  of Turtle et al. (Science Translational Medicine Sep. 7, 2016, 8 (355ra116): 1-12), “Turtle” as applied to claims 1-3, 11, 18-19, 33, 47, 55, 88, and 143-145 above, and further in view of Qasim et al. (Sci. Transl. Med.  Jan. 25 2017 9 (eaaj2013): 1-8, IDS) “Qasim” and US 2016/0145337 (Galetto et al.  May 26, 2016, IDS), “Galetto” for the reasons of record. 
	Bot and Turtle teach as set forth above. 
Bot additionally teaches a method of treating a patient having a tumor comprising (i) administering to the patient about 300 mg/m2/day of cyclophosphamide and about 30 mg/m2/day of fludarabine and (ii) administering to the patient a therapeutically effective amount of engineered CAR T cells.  See claim 1 and Example 1. 
Bot teaches a dose of fludarabine between about 20 mg/m2/day and about 900 mg/m2/day or specific doses of fludarabine of  90, 95, 100, 110, 120, 130, 140 or 150   mg/m2/day.  See ¶¶ 0093-0098 and 0115-0117. 
Bot teaches  a dose of cyclophosphamide between about 200 mg/m2/day and about 2000 mg/m2/day  or specific doses of  about 1000, 1100, 1200, 1500, 1600, 1700, 1800, 1900, or 2000 mg/m2/day   See ¶¶ 0093-0098 and 0114. 
Bot and Turtle do not specifically teach the limitations of claims 8-10, 20, and 30.
Qasim teaches in the abstract:
Autologous T cells engineered to express chimeric antigen receptor against the B cell antigen CD19 (CAR19) are achieving marked leukemic remissions in early-phase trials but can be difficult to manufacture, especially in infants or heavily treated patients. We generated universal CAR19 (UCART19) T cells by lentiviral transduction of non-human leukocyte antigen-matched donor cells and simultaneous transcription activator-like effector nuclease (TALEN)-mediated gene editing of T cell receptor α chain and CD52 gene loci. Two infants with relapsed refractory CD19+ B cell acute lymphoblastic leukemia received lymphodepleting chemotherapy and anti-CD52 serotherapy, followed by a single-dose infusion of UCART19 cells. Molecular remissions were achieved within 28 days in both infants, and UCART19 cells persisted until conditioning ahead of successful allogeneic stem cell transplantation. 

Qasim teaches that more than 64% of the UCART19 T-cells treated with the TALENs were depleted both of TCR and CD52.  See p. 1-TALEN engineered CAR 19 T cells and Fig. 1.   Thus, the T-cells are a mixture of CD52 deficient and CD52 positive cells.
Qasim teaches that the CAR19 comprises a 4-1BB costimulatory domain and a CD3 signaling domain and the 4G7 CD19 antigen binding domain. See Fig. 1A and p. 6-GMP cell manufacturing.  Additionally, the CAR19 comprises a RQR8 domain. See p. 1-TALEN engineered CAR 19 T cells and Fig. 1.   
Qasim teaches treating with anti-CD52 antibody alemtuzumab in combination with fludarabine and cyclophosphamide for lymphodepletion.  See Introduction and p. 3-Subjects 1 and 2.  Qasim teaches genetic disruption of CD52 allows infused cells to evade the depletion effects of alemtuzumab.  See Introduction.  Qasim teaches using a dose of 1 mg/kg of alemtuzumab.  See p. 3-Subjects 1 and 2.
Galetto teaches the 4G7-CAR has a sequence of SEQ ID NO: 15, which comprises the claimed SEQ ID NO: 1.   See Example 3 and Appendix of the Office Action of October 23, 2020.  Galetto teaches the 4G7-CAR expressed in T cells with TCR alpha inactivation enhanced proliferative activity of the T cells.  See Examples 1- and Figure 6. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Bot, Turtle Qasim and Galetto use the 4G7-CAR-UCART19 T cells of Qasim and Galetto in combination with fludarabine, cyclophosphamide and alemtuzumab preconditioning for the treatment of relapsed and/or refractory non-Hodgkin’s lymphoma because Qasim teaches that the 4G7-CAR-UCART19 T cells in combination with preconditioning is an effective treatment,  Galetto teaches the 4G7-CAR expressed in T cells with TCR alpha inactivation enhanced proliferative activity of the T cells and Bot and Turtle teach CD19 CAR T-cells are effective at treating of relapsed and/or refractory non-Hodgkin’s lymphoma in combination with conditioning.   One of skill in the art would have been motivated to make and use the 4G7-CAR-UCART19 T cells of Qasim and Galetto in the methods of Bot and Turtle to have universal CD19 CAR T cells that could be used to treat a large variety of patients and to simplify manufacturing and reduce cost.  See also Qasim-Introduction.
Additionally, it would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to modify the doses of the CD19 CAR T-cells and lympho-depleting conditioning agents depending on the age, weight, body mass or area, and health of the patient to provide the most effective dose for treatment of the patient.

Response to Arguments
7. 	Applicant argues that Qasim and Galetto do not cure the deficiencies of Bot and Turtle detailed above. Specifically, the Office Action does not identify in Qasim or Galetto the teaching or suggestion of administering at least one unit dose of about 120 x 106 cells/dose. At least for this reason, the present claims as amended should not be considered obvious over Bot (discussed above), Turtle (discussed above), Qasim (Sci. Transl. Med. 9: eaaj2013 (DOI: 10.1126/scitranslmed.aaj2013) and Galetto (U.S. 2016/0145337), taken alone or in combination. Applicant respectfully requests that this rejection be withdrawn. Rejection of claims 1-4, 11, 18-19, 33 and 143 for obviousness under 35 U.S.C § 103.

Applicant’s arguments have been considered, but have not been found persuasive.  Administering at least one unit dose of about 120 x 106 cells/dose is suggested by Bot as set forth above, thus Qasim and Galetto do not need to teach or suggest the dose.  Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons previously set forth and above.

8.	Claims 1-3, 11, 18-19, 33, 47, 55, 88, and 143-145 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0206656 (Gilbert MJ  July 21, 2016), “Gilbert” in view Turtle et al. (Science Translational Medicine Sep. 7, 2016,  8 (355ra116): 1-12 and Supplementary Materials), “Turtle”.
Gilbert teaches provided are methods of for administering to subjects cells expressing genetically engineered (recombinant) cell surface receptors in adoptive cell therapy, for example, to treat diseases and/or conditions in the subjects. The methods generally involve administering multiple doses of such cells, and/or administering a consecutive dose to a subject having been previously treated with a prior (e.g., first) dose of such cells.  See ¶ 0005.
Gilbert teaches that methods involve (a) administering to a subject with a disease or condition a first dose of cells expressing a recombinant receptor (e.g., chimeric antigen receptor (CAR)), the first dose containing the cells; and (b) administering to the subject a consecutive dose of recombinant receptor-expressing (e.g., CAR-expressing) cells. In other embodiments, e.g., for providing consolidating treatment, the methods are carried out by administering to the subject the consecutive dose or doses as in (b), to a subject that has been previously administered the first dose as in (a). See ¶ 0006.
Gilbert teaches timing of the doses relative to one another, and/or size of the doses, in some embodiments provide various advantages such as lower or reduced toxicity and improved efficacy, for example, due to increased exposure of the subject to the administered cells.  See Abstract
Gilbert teaches administering about 5 x 107 or about 1 x 108 cells.  See ¶¶  0007, 0097, 0138 and 0140.
Gilbert teaches treating  Non-Hodgkin’s lymphoma  and refractory follicular, Non-Hodgkin’s lymphoma and refractory subjects.  See  ¶¶  0020, 0028,  0094 and 0098. 
Gilbert teaches treating with CD19 targeting T cells without a safety switch.  See ¶¶ 0076 and 0103 and Examples 2, 5, 7 and 8.
Gilbert teaches that the CARs can contain CD3zeta and 4-1BB signaling domains.  See ¶¶ 0260-0266. 
Gilbert teaches treating with allogenic T-cells.  See ¶¶ 0113, 0286, and 0304.
Gilbert teaches that the consecutive doses of cells can be administered 30 or 35 days apart to control toxicity and increase efficacy of the treatment.  See ¶¶  0153-0163 and 0072.
Gilbert teaches lymphodepleting regimens with cyclophosphamide and fludarabine.  See ¶¶ 0036, 0065, and 0118-0123. 
Gilbert teaches administering unit doses of about 5 x 107 or about 1 x 108 cells.  See  ¶¶ 0046-0048.
Gilbert does not specifically perform treating a relapsed or refractory non-Hodgkin’s lymphoma with an anti-CD19 CAR comprising 4-1BB and CD3 zeta domain in an allogenic T-cell. 
Turtle teaches as set forth above. 
Turtle also teaches treating large B-cell lymphoma. p. 2-Patient Characteristics and Table 1
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Gilbert and Turtle and use a CD19 CAR comprising a 4-1BB costimulatory domain and a CD3 in an allogenic T-cell at a dose about 1 x 108 cells to treat a relapsed or refractory non-Hodgkin’s lymphoma because both  Gilbert and  Turtle teach treating relapsed and/or refractory non-Hodgkin’s lymphoma after cyclophosphamide and  fludarabine lymphodepletion with CD19 CAR allogeneic T-cells is an effective treatment,  Gilbert teaches that the CAR can comprise the co-stimulatory signaling region of 4-1BB in addition to a CD3 signaling domain, and Turtle teaches that the CD19 CAR comprising a 4-1BB costimulatory domain and a CD3 signaling domain is effective at treating relapsed and/or refractory non-Hodgkin’s lymphoma.  One would have been motivated to administer a second dose of allogenic CD19 CAR  T-cells about 30 or 35 days after the first dose  because Gilbert teaches that the consecutive doses of cells can be administered 30 or 35 days apart to control toxicity and increase efficacy of the treatment and Turtle teaches three of four patients with persistent disease received a second CAR-T cell infusion and had evidence of further tumor regression.  Thus, if 30 days or 35 days after the first treatment was determined to be the optimal time to reduce toxicity and increase efficacy by administering a second dose, then one would have been motivated to administer a second course of therapy to cause optimize the treatment.   Given that effectiveness of the CD19 CAR comprising a 4-1BB costimulatory domain and a CD3 signaling domain of Turtle, one of skill in the art would have been motivated with a reasonable expectation of success to use the CD19 CAR of Turtle in the methods of Gilbert for treating relapsed and/or refractory non-Hodgkin’s lymphoma. 
Response to Arguments
9. 	Applicant argues that the cited passages of Gilbert (paragraphs [0007], [0097], [0138] and [0140]) do not teach or suggest “administering to the subject at least one unit dose of allogeneic chimeric antigen receptor (CAR)-T cells (CAR-T cells)” “wherein the at least one unit dose is about 120x106 cells/dose”. Gilbert therefore has the same deficiencies as the references discussed above. Applicant therefore requests that the Examiner withdraw this rejection, as well. Specifically, Gilbert paragraph [0007] states that “in some embodiments, the first dose contains no more than about 1x 106 of the cells per kilogram body weight of the subject, no more than about 1x108 of the cells, and/or no more than about 1x108 of the cells/m2 of the subject.” This does not teach or describe administering a unit dose of about 120x106 cells/dose, independent of weight. “No more than” some amount indicates a range of amounts and encompasses zero as a lowest amount. At most, therefore, the cited passage refers to body surface area-based doses and a dose range that encompasses a range of doses from zero to “about 1x 108 of the cells.” It does not teach or suggest administering a unit dose of about 120x106 cells/dose, i.e., a flat dose independent of body surface area.
Gilbert paragraph [0097] does not mention dosage amounts.
Gilbert paragraph [0138] states the following:

    PNG
    media_image3.png
    83
    543
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    79
    543
    media_image4.png
    Greyscale


Applicant argues that as with paragraph [0007], this paragraph does not teach or suggest administering a unit dose of about 120x106  cells/dose. Paragraph [0138], like paragraph [0007], states a dose range by referring to “fewer than or equal to about 1x108” cells and to “no more than” certain numbers of cells. This does not teach or suggest administering a unit dose of about 120x106 cells/dose.
Gilbert paragraph [0140] states the following:

    PNG
    media_image5.png
    299
    552
    media_image5.png
    Greyscale

Applicant argues that again, this paragraph does not teach or suggest administering a unit dose of about 120x10° cells/dose. This paragraph mostly refers to doses on the basis of weight or body surface area. At most, paragraph [0140]’s reference to “greater than 1 x 108  cells” encompasses a range of doses and does not teach or suggest administering a unit dose of about 120x106 cells/dose.
Applicant argues that Gilbert and Turtle therefore suffer from the same deficiencies as detailed above. The present claims therefore should not be considered obvious over Gilbert in view of Turtle. Applicant respectfully requests that this rejection be withdrawn.

Applicant's arguments have been considered but have not been found persuasive. Gilbert teaches administering unit doses of about 1 x 108 cells.  See, e.g.,  ¶¶ 0046-0048. The doses encompassed by a unit dose of about 120x106 cells/dose, is not limited by the teachings of the claims or the specification.  Thus, a unit dose of about 1 x 108 cells is a unit dose of about 120x106 cells/dose.  Further, one of skill in the art could have readily modified the doses taught by Gilbert t and Turtle so that the most effective and least toxic dose was administered based on the patient’s characteristics like weight.   Optimum suitable doses may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II).  Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons previously set forth and above.

10.	Claims 8-10, 20, 30, 56, 57, and 146-149 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0206656 (Gilbert MJ  July 21, 2016), “Gilbert” in view Turtle et al. (Science Translational Medicine Sep. 7, 2016,  8 (355ra116): 1-12 and Supplementary Materials), “Turtle” as applied to claims 1-3, 11, 18-19, 33, 47, 55, 88, and 143-145 above, and further in view of Qasim et al. (Sci. Transl. Med.  Jan. 25 2017 9 (eaaj2013): 1-8, IDS) “Qasim” and US 2016/0145337 (Galetto et al.  May 26, 2016, IDS), “Galetto”. 
	Gilbert and Turtle teach as set forth above. 
Gilbert additionally teaches where the lymphodepleting agent comprises cyclophosphamide, the subject is administered between or between about 0.5 g/m2 and 5 g/ m2. See ¶ 0120.
Gilbert additionally teaches where the lymphodepleting agent comprises fludarabine, the subject is administered fludarabine at a dose between or between about 1 g/m2  and 100 g/m2, such as between or between about 10 g/m2 and 75 g/ m2, 15 g/ m2 and 50 g/ m2, 20 g/ m2 and 30 g/ m2, or 24 g/ m2 and 26 g/ m2.  See ¶ 0121.
Gilbert and Turtle do not specifically teach the additional limitations of claims 8-10, 20, and 30.
Qasim and Galetto teach  as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Gilbert, Turtle, Qasim and Galetto and use the 4G7-CAR-UCART19 T cells of Qasim and Galetto in combination with fludarabine, cyclophosphamide and alemtuzumab preconditioning for the treatment of relapsed and/or refractory non-Hodgkin’s lymphoma because Qasim teaches that the 4G7-CAR-UCART19 T cells in combination with preconditioning is an effective treatment,  Galetto teaches the 4G7-CAR expressed in T cells with TCR alpha inactivation enhanced proliferative activity of the T cells and Gilbert and Turtle teach CD19 CAR T-cells are effective at treating of relapsed and/or refractory non-Hodgkin’s lymphoma in combination with conditioning.   One of skill in the art would have been motivated to make and use the 4G7-CAR-UCART19 T cells of Qasim and Galetto in the methods of Gilbert and Turtle to have universal CD19 CAR T cells that could be used to treat a large variety of patients and to simplify manufacturing and reduce cost.  See also Qasim-Introduction.
Additionally, it would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to modify the doses of the CD19 CAR T-cells and lympho-depleting conditioning agents depending on the age, weight, body mass or area, and health of the patient to provide the most effective dose for treatment of the patient.

Response to Arguments
11. 	Applicant argues that this rejection relates to the particular features of claims 8-10, 20 and 30 that are not present in the other claims. It therefore does not add anything with respect to teaching or suggesting administering a unit dose of about 120x106 cells/dose. Applicant therefore submits that the reasons set forth above for withdrawing the rejection of claims 1-4, 11, 18-19, 33 and 143 over U.S. 2016/0206656 (“Gilbert”) in view of Turtle et al. apply equally to this rejection of claims 8-10, 20 and 30. Applicant requests that this rejection be withdrawn.
For the reasons set forth above, Applicant respectfully submits that the present claims are not obvious over the cited references and requests that the Examiner withdraw all pending rejections.

Applicant's arguments have been considered, but have not been found persuasive.  Applicant is reiterating the arguments set forth above, thus the reasons set forth above the rejection is maintained for the reasons of record. 
Conclusion
12.	No claims allowed.
13.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2023. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642